715 N.W.2d 822 (2006)
475 Mich. 883
FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN, Plaintiff/Counter-Defendant-Appellee,
v.
William KOCH and Terri Koch, Defendants/Counter-Plaintiffs-Appellants, and
William Koch and Terri Koch, Third Party-Plaintiffs-Appellants,
v.
James Marsh and Michael A. Caputo, Third Party-Defendants-Appellees.
Docket No. 129324.
Supreme Court of Michigan.
June 21, 2006.
On order of the Court, the application for leave to appeal the July 21, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.